Case 2:20-cv-00894-MWF-JEM Document 36 Filed 08/04/20 Page 1 of 5 Page ID #:282



1    MARKUN ZUSMAN FRENIERE & COMPTON LLP
2    Wendy M. Thomas (SBN 268695)
     E: wthomas@mzclaw.com
3    Betty T. Huynh (SBN 315880)
4    E: bhuynh@mzclaw.com
     17383 Sunset Blvd, Suite A380
5    Pacific Palisades, CA 90272
6    T: (310) 454-5900
     F: (310) 454-5970
7

8
     Attorneys for Defendant Fraser
     Financial and Insurance Services, Inc.
9
                           UNITED STATES DISTRICT COURT
10
             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISON
11

12   JONATHAN LOYHAYEM, individually          Case No. 2:20-cv-00894-MWF-JEM
     and on behalf of all others similarly
13   situated,                                DEFENDANT FRASER FINANCIAL
                                              AND INSURANCE SERVICES, INC.’S
14                      Plaintiff,            NOTICE OF MOTION AND MOTION
                                              TO DISMISS FOR FAILURE TO
15                 v.                         STATE A CLAIM UPON WHICH
16
                                              RELIEF CAN BE GRANTED (FRCP
     FRASER FINANCIAL AND                     12(B)(6))
17   INSURANCE SERVICES, INC., and
                                              [Memorandum of Points and Authorities,
18
     DOES 1 through 10, Inclusive,            Declaration of Wendy M. Thomas, Request
                                              for Judicial Notice, and Proposed Order
19                      Defendant.            Filed Concurrently]
     .
20                                            DATE:    September 14, 2020
                                              TIME:    10 a.m.
21                                            JUDGE:   Hon. Michael W. Fitzgerald
                                              DEPT:    5A
22

23                                            Date Action Filed: January 28, 2020
                                              Date FAC Filed: March 27. 2020
24                                            Date SAC Filed: April 27, 2020
                                              Date TAC Filed: July 21, 2020
25                                            Trial Date: Not Yet Set
26

27

28
                                             1
         DEFENDANT FRASER FINANCIAL’S NOTICE OF MOTION AND MOTION TO DISMISS
                            Case No. 2:20-cv-00894-MWF-JEM
Case 2:20-cv-00894-MWF-JEM Document 36 Filed 08/04/20 Page 2 of 5 Page ID #:283



1
           TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
2
           NOTICE IS HEREBY GIVEN THAT, on September 14, 2020, at 10 a.m., before
3
     the Honorable Michael W. Fitzgerald, in Courtroom 5A of the United States Courthouse
4
     for the Central District of California, Western Division, 350 West First Street, 5th Floor,
5
     Los Angeles, CA 90012-4565, Defendant Fraser Financial and Insurance Services, Inc
6
     (“Fraser” or “Defendant”) will and hereby does move the Court to dismiss with
7
     prejudice the Telephone Consumer and Protection Act (“TCPA”) claims asserted by
8
     Plaintiff Jonathan Loyhayem (“Plaintiff”) in his Third Amended Complaint under Rule
9
     12(b)(6) for failure to state a claim upon which relief can be granted.
10
           This motion is made following the conference of counsel pursuant to Local Rule
11
     7-3 regarding Plaintiff’s Third Amended Complaint which took place in writing on July
12
     24, 2020, and by phone conference on July 28, 2020.
13
           As set forth in the accompanying Memorandum of Points and Authorities, there
14
     is good cause for the relief requested. Specifically, Plaintiff’s claims for negligent and
15
     willful violation of the TCPA, 47 U.S.C. section 227(b), fail because:
16
           (1) The District Court’s July 6, 2020 Order held that the alleged job recruitment
17
               call does not fall within the scope of conduct prohibited by the TCPA. Plaintiff
18
               failed to amend this defect in the Third Amended Complaint, but instead
19
               reaffirmed that he received a job recruitment call, not a telemarketing call,
20
               rendering the Third Amended Complaint subject to dismissal.
21
           (2) Plaintiff’s argument that a “lesser” consent standard, distinct from the Federal
22
               Communications Commission’s consent rule applies to job recruitment calls
23
               has no basis in fact.
24
           (3) Consent is not required for the alleged call because a job recruitment call is
25
               not within the scope of conduct prohibited by the TCPA. Even if consent was
26
               required, Plaintiff provided prior express consent for the phone call by
27
               publicly listing the number at issue, ending in -0653, on the California
28
                                                 2
       DEFENDANT FRASER FINANCIAL’S NOTICE OF MOTION AND MOTION TO DISMISS
                          Case No. 2:20-cv-00894-MWF-JEM
Case 2:20-cv-00894-MWF-JEM Document 36 Filed 08/04/20 Page 3 of 5 Page ID #:284



1
             Department of Insurance website as the business number at which he wanted
2
             to be contacted in his capacity as an insurance agent. The alleged job
3
             recruitment call to Plaintiff was made to him in his capacity as an insurance
4
             agent and is closely connected to the purpose for which he publicly listed the
5
             phone number and/or bears relation to the type of service for which the
6
             number was provided.
7
          (4) Plaintiff failed to plead violation of the TCPA against Defendant Fraser under
8
             a direct liability theory where Fraser did not physically place the alleged call
9
             to Plaintiff.
10
          (5) Plaintiff failed to plead the existence of an actual agency relationship between
11
             Fraser and any alleged agent, which is required to hold Fraser vicariously
12
             liable for violation of the TCPA. Plaintiff alleged that the call was placed by
13
             an agent of Fraser, but Plaintiff did not identify the agent, and failed to allege
14
             facts as to each element of agency, including the manifestation of assent
15
             between Fraser and the alleged agent to act in an agent-principle relationship,
16
             the authority of the agent to act, and Fraser’s right of control of the agent.
17
             Plaintiff alleged that he received a pre-recorded voice mail message, the
18
             content of which stated it was from “Don with Fraser Financial” but Plaintiff
19
             did not allege that “Don” physically placed the call, and did not allege that
20
             Don was an agent of Fraser. Plaintiff also failed to allege each element of
21
             agency to establish that Don is Fraser’s alleged agent, including Don’s
22
             authority to act on Fraser’s behalf and Fraser’s alleged right of control.
23
             Plaintiff’s conclusory allegations that the call was made by an “agent” of
24
             Fraser is not accepted as true for purposes of a motion to dismiss where
25
             Plaintiff failed to plead any factual allegations to support these contentions.
26
          (6) Plaintiff failed to plead the existence of an apparent agency by failing to
27
             identify any purported act or conduct by Fraser that gave him a reasonable
28
                                                3
      DEFENDANT FRASER FINANCIAL’S NOTICE OF MOTION AND MOTION TO DISMISS
                         Case No. 2:20-cv-00894-MWF-JEM
Case 2:20-cv-00894-MWF-JEM Document 36 Filed 08/04/20 Page 4 of 5 Page ID #:285



1
                basis to believe that Fraser had authorized the alleged agent to call him.
2
             (7) Plaintiff also failed to sufficiently plead ratification by failing to identify any
3
                specific act that Fraser took that would constitute ratification of the alleged
4
                agent’s conduct. Plaintiff’s claim that Fraser had actual knowledge or should
5
                have known of the alleged agent’s conduct is conclusory and not accepted as
6
                true where Fraser cannot reasonably have knowledge of the conduct of an
7
                unidentified agent, and Plaintiff did not allege that Don is an agent of Fraser.
8
                Ratification cannot exist where no agency relationship exists.
9
             (8) Plaintiff failed to sufficiently plead the use of an automatic telephone dialing
10
                system (“ATDS”) where Plaintiff merely recited the definition of such system
11
                without any factual support that an ATDS was used. An ATDS must have the
12
                capacity to automatically dial numbers and Plaintiff’s allegation that he
13
                received a prerecorded message has no bearing on how the call was dialed.
14
                Plaintiff’s conclusory assertions are not accepted as true for purposes of a
15
                motion to dismiss.
16
             (9) Lastly, Plaintiff failed to sufficiently allege a claim for willful or knowing
17
                violation of the TCPA against Fraser where, as noted above, Fraser could not
18
                reasonably have had knowledge of the alleged agent’s conduct.
19
             This Motion is based on this Notice of Motion and Motion; the accompanying
20
     Memorandum of Points and Authorities; the Request for Judicial Notice and
21
     Declaration of Wendy M. Thomas filed concurrently and exhibits attached thereto, the
22
     pleadings and papers filed in this action; and such further argument as may be offered
23
     at the time of the hearing of this Motion.
24
     //
25
     //
26
     //
27

28
                                                    4
          DEFENDANT FRASER FINANCIAL’S NOTICE OF MOTION AND MOTION TO DISMISS
                             Case No. 2:20-cv-00894-MWF-JEM
Case 2:20-cv-00894-MWF-JEM Document 36 Filed 08/04/20 Page 5 of 5 Page ID #:286



1    Dated: August 4, 2020   MARKUN ZUSMAN FRENIERE & COMPTON, LLP
2

3                            By:   ____________           ________________________
4                                  Wendy M. Thomas
                                   Betty T. Huynh
5                                  Counsel for Defendant Fraser Financial and
6                                  Insurance Services, Inc.
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            5
      DEFENDANT FRASER FINANCIAL’S NOTICE OF MOTION AND MOTION TO DISMISS
                         Case No. 2:20-cv-00894-MWF-JEM
